 

Exhibit 10.5

 

SECOND AMENDMENT TO LICENSE AGREEMENT

 

This SECOND AMENDMENT TO LICENSE AGREEMENT (this “AMENDMENT”), dated as of April
21, 2015 (the “EFFECTIVE DATE”), is entered into by and between Minerva
Neurosciences, Inc. (formerly known as Sonkei Pharmaceuticals, Inc.), a Delaware
corporation with offices at 1601 Trapelo Road, Suite 284,Waltham, MA 02451
(“LICENSEE”), and Mitsubishi Tanabe Pharma Corporation, a Japanese corporation
with offices at 3-2-10 Dosho-machi, Chuo-ku, Osaka 541-8505, Japan (“MTPC”).

 

WHEREAS, LICENSEE and MTPC have entered into the LICENSE AGREEMENT with an
effective date of September 1, 2008, pursuant to which MTPC licenses Wf-516 to
LICENSEE (as amended by the AMENDMENT TO LICENSE AGREEMENT dated January 20,
2014, the “LICENSE AGREEMENT”);

 

WHEREAS, LICENSEE desires to amend the study protocol to add two doses of WF-516
in the phase II(a) major depressive disorder (MDD) study, which would delay the
initiation of the study; and

 

WHEREAS, LICENSEE and MTPC desire to amend the Development Diligence terms under
Section 4.1.4 of the LICENSE AGREEMENT in order to provide LICENSEE with
additional time to submit the amended protocol and conduct the study with
additional doses.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Parties agree as follows:

 

1.

All capitalized terms used herein and not otherwise defined herein shall have
the respective meanings given to them in the LICENSE AGREEMENT.  

 

2.

LICENSEE shall provide MTPC with the notice whether LICENSEE is or is not able
to enroll in the phase II(a) MDD study by the end of April, 2015, via electronic
mail to the following address no later than 5:00pm on April 28 (Japan time),
2015.

 

To: Mitsubishi Tanabe Pharma Corporation

Attention: Yoshihiro Kobayashi, General Manager, Global Product Strategy
Department

Email: kobayashi.yoshihiro@mk.mt-pharma.co.jp

 

3.

In the event that LICENSEE notifies MTPC that LICENSEE is not able to enroll
pursuant to Section 2 in this AMENDMENT, then:

 

a.

The reference to “the end of April, 2015” in the first paragraph of Section
4.1.4 of the LICENSE AGREEMENT shall be deleted and replaced with “the end of
June, 2015.”, and in consideration for the extension of the milestone date set
forth herein, LICENSEE shall pay MTPC US$80,000 within thirty (30) days from the
date of the notice from LICENSEE pursuant to Section 2 in this AMENDMENT, and

 

b.

The last paragraph of Section 4.1.4 of the LICENSE AGREEMENT beginning with the
sentence “Notwithstanding the foregoing, LICENSEE may extend the time to achieve
the milestone…” shall be deleted in its entirety and replaced with the
following:

 

“Notwithstanding the foregoing, LICENSEE may, at its sole discretion, extend the
time to achieve the milestone in this Section 4.1.4 until the end of April,
2016, by making an additional payment to MTPC of US$500,000 (the “Extension
Payment”) before the end of June, 2015. Furthermore, if LICENSEE is unable to
achieve the milestone set forth hereof by or on April 30, 2016, due to
circumstances beyond LICENSEE’s reasonable control, LICENSEE shall have the
right to extend the milestone date again on an annual basis by making an
additional Extension Payment (US$500,000) for each extension before April 30 in
each applicable year. LICENSEE represents that, as of the EFFECTIVE DATE, it is
not aware of any circumstances that would give rise to the need for an extension
past April 30, 2016. For the avoidance of doubt, the Extension Payments under
this Section 4.1.4 shall be in addition to the milestone payments that are
otherwise payable to MTPC as set forth in Section 5 of this Agreement.”

 

 

--------------------------------------------------------------------------------

 

4.

For the avoidance of doubt, in the event that LICENSEE notifies MTPC that
LICENSEE is able to enroll pursuant to Section 2 in this AMENDMENT, Section 3 of
this AMENDMENT shall have no effect and the terms of the LICENSE AGREEMENT,
including Section 4.1.4, shall remain unchanged and in full force and effect.

 

5.

Except as may be specifically amended herein, the terms and conditions of the
LICENSE AGREEMENT shall remain unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the Parties have caused this AMENDMENT to be duly executed
as of the EFFECTIVE DATE.

 

 

MINERVA NEUROSCIENCES, INC.  

MITSUBISHI TANABE PHARMA CORPORATION

 

 

By: /s/ Mark S. Levine

 

 

By: /s/ Yoshihiro Kobayashi

 

Name: Mark S. Levine                             

 

Title: General Counsel                             

 

Name: Yoshihiro Kobayashi      

 

Title: General Manager, Global Product Strategy Department

 

 